Case 2:21-cv-01621-JMA-ARL Document 5 Filed 03/31/21 Page 1 of 1 PageID #: 25




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK

Kendra Anderson and Marla Micks,                                    2:21-cv-01621
individually and on behalf of all others similarly
situated,
                                  Plaintiffs,

                    - against -                                Notice of Related Case

The Hain Celestial Group, Inc.,
                                  Defendant

       Plaintiffs respectfully submit this Notice of Related Case to inform the Court that this case,

filed on March 26, 2021, should be assigned to MDL No.: 2997, In re: Baby Food Marketing,

Sales Practices and Products Liability Lit.

Dated: March 31, 2021
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                60 Cutter Mill Rd Ste 409
                                                                Great Neck NY 11021-3104
                                                                Tel: (516) 268-7080
                                                                Fax: (516) 234-7800
                                                                spencer@spencersheehan.com
